DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-17 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Wiedmann (US 5,477,489 cited in the IDS filed on 04/15/22).
Regarding claims 1 and 8: Wiedmann (Fig. 4) shows a memory cell, comprising:
a first inverter (the left inverter) having a first input (349) and a first output (348);
a second inverter (the right inverter) having a second input (348) coupled to the first output at a first node of the memory cell and a second output (349) coupled to the first input at a second node of the memory cell;
a first transistor (304) having a first terminal coupled to the first node and a gate coupled to a word line node;
a second transistor (306) having a first terminal coupled to the second node and a gate coupled to the word line node;

a third transistor (310) having a first terminal coupled to a first output node (/RBLA) of the memory cell, a second terminal coupled to a third node (node between 308 and 310) of the memory cell, and a gate coupled to the first node (308);
a fourth transistor (308’) having a first terminal coupled to a second output node (RBLB) of the memory cell, a second terminal coupled to a fourth node (node between 308’ and 310’) of the memory cell, and a gate coupled to the second node (349);
a fifth transistor (308) having a first terminal coupled to the third node, a second terminal coupled to a third output node (RBLA) of the memory cell, and a gate coupled to the second node (349); and
a sixth transistor (310’) having a first terminal coupled to the fourth node, a second terminal coupled to a fourth output node (/RBLB) of the memory cell, and a gate coupled to the first node (348) , wherein the first output node, the second output node, the third output node, and the fourth output node each provide a different logic output involving a logic state (the logic state of the SRAM cell is selected from at least the first and second nodes) of two or more nodes selected from the first node, the second node, the third node, and the fourth node.
The amplifier circuitry recited in claim 8 is shown in Fig. 3 and claim 20. 
Regarding claims 2-7 and 9-12: The SRAM cell of Wiedmann and the SRAM cell of the instant application are identical in structure; therefore, the limitations of claims 2-7 and 9-12 are only functional limitations.
Regarding claim 13: Wiedmann discloses the neural network of claim 8, comprising:
a set of sense lines connected to the output nodes of the set of memory cells and connected to a set of inputs of the amplifier circuitry (Fig. 3).
Regarding claim 14: Wiedmann discloses the neural network of claim 8, wherein the amplifier circuitry detects a small swing difference for the set of signals and generates the data output based on the small swing difference (Fig. 3 and claim 20).
Regarding claim 16: Wiedmann discloses the neural network of claim 15, wherein the third node of the memory cell is coupled to the third node of the second memory cell (Fig. 3, ground).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wiedmann.
The only difference between claims 15 and 17 and Wiedeman is that the set of memory cells includes a first memory cell and a second memory cell, the first memory cell having a first end with an L-shape engaging an L-shape of a corresponding first end of the second memory cell and that the set of memory cells includes a third memory cell having a second end with an L-shape, the second end of the third memory cell being engaged with an L-shape of a second end of the second memory cell. It would have been a matter of design choice to use the first memory cell having a first end with an L-shape engaged an L-shape of a corresponding first end of the second memory cell or a third memory cell having a second end with an L-shape, the second end of the third memory cell being engaged with an L-shape of a second end of the second memory cell since Applicant has not disclosed the use of particular shape solves any stated problem and it appears that the memory cell would perform well with the memory cell structure of Wiedmann.

Allowable Subject Matter
Claims 18-20 are allowed.
Regarding claim 18: The prior art made of record and considered pertinent to the applicant's disclosure does not teach the claimed limitation of “driving a second logic state at a third node of the memory cell and a complimentary second logic state at a fourth node of the memory cell, the third node being on a line coupling a first conductive terminal of a first transistor of the second set of transistors to a first conductive terminal of a first transistor of the third set of transistors and the fourth node being on a line coupling a first conductive terminal of a second transistor of the second set of transistors to a first conductive terminal of a second transistor of the third set of transistors; and generating a set of outputs of the memory cell at a second conductive terminal of the first transistor of the second set of transistors, a second conductive terminal of the first transistor of the third set of transistors, a second conductive terminal of the second transistor of the second set of transistors, and a second conductive terminal of the second transistor of the third set of transistors.” in combination with the other limitations thereof as is recited in the claim. Claims 19 and 20 depend on claim 18.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Noel et al. (US 10,910,040) discloses a memory circuit having a memory cell comprising 12 transistors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN HOANG whose telephone number is (571)272-1779. The examiner can normally be reached 7:30AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUAN HOANG/Primary Examiner, Art Unit 2827